                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


  CRAIG GARARD HILL,
                                                                      Civil Action
         Plaintiff,                                           No. 20-11053 (RBK) (AMD)

  v.
                                                                       OPINION
  WARDEN KAREN TAYLOR, et al.,

         Defendants.

ROBERT B. KUGLER, U.S.D.J.

        Plaintiff is proceeding pro se with an Amended Complaint pursuant to 42 U.S.C. § 1983.

The Court had dismissed the initial complaint for failure to comply with Federal Rule of Civil

Procedure 8 and for failure to state a claim. For the reasons stated in this Opinion, the Court will

also dismiss the Amended Complaint without prejudice for failure to comply with Rule 8 and for

failure to state a claim.

                                       I.      BACKGROUND

        As set forth in the Court’s earlier Opinion:

                Plaintiff names the following parties as Defendants in this matter:
                (1) Warden Karen Taylor; (2) Jonathan L. Young, Sr.; and (3) the
                Camden County Correctional Facility.

                The Court gleans that there was something wrong with Plaintiff’s
                left eye which required surgery. (ECF No. 1, at 6.) With no further
                details, Plaintiff contends that Defendants violated his “Due Process
                Rights as well as the constitution of the United States 4th, 8th, 14th,
                etc. etc.” (Id.) Plaintiff filed the instant Complaint in August of
                2020, seeking money damages.

(ECF No. 8, at 1.)

        In his Amended Complaint, Plaintiff states that he “was housed [in] a maximum-security

housing unit where, [he] was a [victim] of gang violence.” (ECF No. 10, at 2.) He was hospitalized
for approximately one month, and still suffers from daily headaches and facial numbness. (Id.) He

then states that he was forced to hide his injuries from staff causing an “even greater danger and

risk of losing [his] sight.” Plaintiff offers no further details.

                                   II.     STANDARD OF REVIEW

        District courts must review complaints in civil actions in which a plaintiff is proceeding in

forma pauperis. See 28 U.S.C. § 1915(e)(2)(B). District courts may sua sponte dismiss any claim

that is frivolous, is malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. See id. According to the

Supreme Court’s decision in Ashcroft v. Iqbal, “a pleading that offers ‘labels or conclusions’ or ‘a

formulaic recitation of the elements of a cause of action will not do.’” 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

        To survive sua sponte screening for failure to state a claim,1 the complaint must allege

“sufficient factual matter” to show that the claim is facially plausible. See Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the [alleged] misconduct.” Iqbal, 556 U.S. at 678. Moreover, while courts liberally

construe pro se pleadings, “pro se litigants still must allege sufficient facts in their complaints to




1
 “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28 U.S.C.
§ 1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal Rule of Civil
Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (per curiam) (citing
Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)); see also Malcomb v. McKean, 535 F. App’x
184, 186 (3d Cir. 2013) (finding that the Rule 12(b)(6) standard applies to dismissal of complaint
pursuant to 28 U.S.C. § 1915A for failure to state a claim).




                                                    2
support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation

omitted).

        In addition to these pleading rules, however, a complaint must satisfy Federal Rule of Civil

Procedure 8(a), which states that a complaint must contain:

                (a) A pleading that states a claim for relief must contain[:] (1) a short
                and plain statement of the grounds for the court’s jurisdiction, unless
                the court already has jurisdiction and the claim needs no new
                jurisdictional support; (2) a short and plain statement of the claim
                showing that the pleader is entitled to relief; and (3) a demand for
                the relief sought, which may include relief in the alternative or
                different types of relief.

“Thus, a pro se plaintiff’s well-pleaded complaint must recite factual allegations which are

sufficient to raise the plaintiff’s claimed right to relief beyond the level of mere speculation, set

forth in a ‘short and plain’ statement of a cause of action.” Johnson v. Koehler, No. 18-00807,

2019 WL 1231679, at *3 (M.D. Pa. Mar. 15, 2019). Stated differently, Rule 8 requires a showing

that the plaintiff is entitled to relief in order to “give the defendant fair notice of what the . . . claim

is and the grounds upon which it rests.” Id. (quoting Erickson v. Pardus, 551 U.S. 89, 93 (2007)).

                                           III.    DISCUSSION

        With the principles above in mind, the Court finds that the Amended Complaint fails to

comply with Federal Rule of Civil Procedure 8. As discussed above, Rule 8 requires a complaint

to contain “a short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). Even liberally construing the Amended Complaint, Plaintiff fails to simply

or directly allege what his claims are against each Defendant and fails to provide fair notice of the

grounds on which he intends to rest his claims.

        The Amended Complaint contains nearly no factual details and is instead, a few sentences

explaining his injuries, which are insufficient to state a claim for relief. Kaplan v. Holder, No. 14-



                                                     3
1740, 2015 WL 1268203, at *4 (D.N.J. Mar. 18, 2015) (citing Iqbal, 556 U.S. at 678). The Court

gleans that Plaintiff believes Defendants wronged him in some way in connection with the gang

attack, but he offers no further details. Stated differently, the Amended Complaint fails to explain

how any of the Defendants caused or contributed to his injuries.

       As a result, the Amended Complaint in its current form “would not provide any meaningful

opportunity for the Defendants to decipher or answer the vague allegations levied against them.”

Koehler, 2019 WL 1231679, at *3; see Twombly, 550 U.S. at 555. Accordingly, the Court will

dismiss without prejudice the Amended Complaint for failure to state a claim upon which relief

may be granted and for failure to comply with Rule 8.

                                       IV.     CONCLUSION

       For the reasons set forth above, the Court will dismiss Plaintiff’s Amended Complaint

without prejudice. The Court shall give Plaintiff thirty days to file another amended complaint to

cure the deficiencies discussed above. An appropriate Order follows.


Dated: June 16 , 2021                                        s/Robert B. Kugler
                                                             ROBERT B. KUGLER
                                                             United States District Judge




                                                 4
